            Case 4:20-cv-00337-LPR Document 8 Filed 04/09/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

SHANNON J. SPEARS                                                                                   PLAINTIFF

V.                                      Case No. 4:20-cv-00337-LPR

ARIKA BOWERS, Nurse,
White County Detention Center, et al.                                                          DEFENDANTS

                                                     ORDER

         The Court has received a Recommended Disposition from Magistrate Judge J. Thomas Ray

to dismiss this case for failure to prosecute. (Doc. 6).1 No objections have been filed and the time

for doing so has expired. After careful review of the Recommended Disposition and a de novo

review of the Record, the Court concludes that the Recommended Disposition should be, and

hereby is, approved and adopted as this Court’s findings in its entirety.

         Accordingly, Ms. Spears’s Complaint is DISMISSED without prejudice for lack of

prosecution, pursuant to Local Rule 5.5(c)(2). The Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that an in forma pauperis appeal would not be taken in good faith.


         IT IS SO ORDERED this 9th day of April 2021.



                                                              ________________________________
                                                              LEE P. RUDOFSKY
                                                              UNITED STATES DISTRICT JUDGE




1
  On December 30, 2020, the Court entered an Order in which it directed Ms. Spears to inform the Court within thirty
(30) days of whether she intended to pursue this lawsuit and, if so, to provide a current mailing address and file an
updated application to proceed in forma pauperis. (Doc. 4). The Court warned Ms. Spears that her failure to comply
with the Order could cause her Complaint to be dismissed. (Id.). Ms. Spears has not complied with or otherwise
responded to the December 30, 2020 Order.
